DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170033935 granted to Clark et al and further in view of US 20090327708 granted to Hazelwood et al.
Regarding claim 1, Clark disclose a system for automating the renewal and issuing of certificates (see paragraph [0008]). Clark teaches a requestor (subscriber) transmits a certificate signing request to a registration authority for renewing a certificate 
	Regarding claim 2, Clark as modified above discloses everything claimed as applied above (see claim 1), including wherein the step of causing the subscriber to transmit the first alert comprises a first sub-step of transmitting a certificate expiration alert and a second sub-step of transmitting a renewal initiation alert (see Hazelwood; paragraphs [0076] (. . . the holder of the certificate may renew the certificate upon receiving the notification.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hazelwood’s system 
Regarding claim 3, Clark as modified above discloses everything claimed as applied above (see claim 2), including wherein the first sub-step and the second sub-step are performed simultaneously (see Hazelwood; paragraphs [0076] (In one embodiment, the holder of the certificate may renew the certificate upon receiving the notification. . . ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hazelwood’s system for certificate distribution with Clark’s system for issuing security certificates. One of ordinary skill in the art would have been motivated to combine the two in order for subscribers (users) to maintain secure communications with valid certificates and avoid cumbersome problems associated with provisioning certificates that are nearing expiration or have expired (see Hazelwood, paragraph [0035]).
Regarding claim 4, Clark as modified above discloses everything claimed as applied above (see claim 2), including wherein the first sub-step is performed prior to the second sub-step (see Hazelwood; paragraphs [0076] (. . . In another embodiment, process 500 may include additional steps for renewing the certificate on the holder's behalf. . .). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hazelwood’s system for certificate distribution with Clark’s system for issuing security certificates. One of 
Regarding claim 5, Clark as modified above discloses everything claimed as applied above (see claim 2), including wherein the certificate expiration alert is received by the management entity from a peer of the subscriber (see Hazelwood; Figure 5, elements 502, 504, 506, 508). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hazelwood’s system for certificate distribution with Clark’s system for issuing security certificates. One of ordinary skill in the art would have been motivated to combine the two in order for subscribers (users) to maintain secure communications with valid certificates and avoid cumbersome problems associated with provisioning certificates that are nearing expiration or have expired (see Hazelwood, paragraph [0035]).
Regarding claim 6, Clark as modified above discloses everything claimed as applied above (see claim 2), including wherein the certificate expiration alert comprises at least one notification message regarding the status and an expiration date of the PKI certificate (see Hazelwood; paragraphs [0069] and [0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hazelwood’s system for certificate distribution with Clark’s system for issuing security certificates. One of ordinary skill in the art would have been motivated to combine the two in order for subscribers (users) to maintain secure communications with valid certificates and avoid cumbersome problems associated with provisioning .

Allowable Subject Matter
Claims 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 7, the cited prior art fails to specifically teach the method of Claim 6, wherein the PKI certificate includes profile information have at least one extension indicating a renewal timing of the PKI certificate.
With respect to claim 8, the cited prior art fails to specifically teach the method of Claim 7, wherein the step of causing the subscriber to transmit the first alert is performed automatically upon meeting the renewal timing of the at least one extension.
With respect to claim 9, the cited prior art fails to specifically teach the method of Claim 7, wherein the at least one extension comprises a certificate lifetime extension.
With respect to claim 10, the cited prior art fails to specifically teach the method of Claim 1, wherein the step of causing the subscriber to transmit the second alert is performed prior to expiration of the PKI certificate.
With respect to claim 11, the cited prior art fails to specifically teach the method of Claim 10, wherein the CSR includes at least one new key pair generated by the subscriber for the renewal certificate.

With respect to claim 13, the cited prior art fails to specifically teach the method of Claim 12, further comprising, prior to the step of causing the subscriber to transmit the second alert, a step of causing the subscriber to use the issued renewal certificate and the new key pair.
With respect to claim 14, the cited prior art fails to specifically teach the method of Claim 13, wherein the step of causing the subscriber to transmit the second alert further comprises a certificate revocation alert signed with a private key of an original key pair associated with the PKI certificate.
With respect to claim 15, the cited prior art fails to specifically teach the method of Claim 14, further comprising a step of revoking one of the PKI certificate and the issued renewal certificate.
With respect to claim 16, the cited prior art fails to specifically teach the method of Claim 14, wherein the step of revoking comprises a revocation of the PKI certificate upon successful completion of the step of causing the subscriber to use the issued renewal certificate and the new key pair.
With respect to claim 17, the cited prior art fails to specifically teach the method of Claim 16, wherein the step of revoking further comprises a sub-step of deleting the PKI certificate and a private key of an original key pair associated with the PKI certificate.

With respect to claim 19, the cited prior art fails to specifically teach the method of Claim 14, wherein the step of revoking comprises a revocation of the issued renewal certificate upon a failure to successfully complete the step of causing the subscriber to use the issued renewal certificate and the new key pair.
With respect to claim 20, the cited prior art fails to specifically teach the method of Claim 19, wherein the step of revoking further comprises a sub-step of deleting the issued renewal certificate.

Cited References
All references listed in on the Notice of References (PTO-892) and not used in the rejection are cited because the references are relevant to the inventive concept.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876.  The examiner can normally be reached on 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437